FILED
                            NOT FOR PUBLICATION                             DEC 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10325

               Plaintiff - Appellee,             D.C. No. 3:11-cr-00009-JSW

  v.
                                                 MEMORANDUM*
JASPER KNABB,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Jasper Knabb appeals from the district court’s judgment and challenges his

guilty-plea conviction and 253-month sentence for conspiracy to commit securities

fraud, in violation of 18 U.S.C. § 1349; securities fraud, in violation of 18 U.S.C.

§ 1348; and falsifying books, records, and accounts, in violation of 15 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 78m(b)(2)(A), 78m(b)(5), and 78ff. Pursuant to Anders v. California, 386 U.S.

738 (1967), Knabb’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. Knabb has filed pro

se supplemental briefs, and the government has filed an answering brief.

      Knabb has waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      We decline to address Knabb’s claim of ineffective assistance of counsel on

direct appeal as the record is insufficiently developed and counsel’s legal

representation was not so inadequate that it can be concluded at this point that

Knabb obviously was denied his Sixth Amendment right to counsel. See United

States v. McKenna, 327 F.3d 830, 845 (9th Cir. 2003) (“Claims of ineffective

assistance of counsel are generally inappropriate on direct appeal.”).

      Counsel’s motion to withdraw is GRANTED.

      Knabb’s pro se motion to file physical exhibits is GRANTED. The Clerk

shall file the physical exhibits received on July 24, 2013.

      DISMISSED.


                                           2                                   12-10325